DETAILED ACTION
			STATUS OF APPLICATION
The IDS of 1/5/2021 has been reviewed and considered and the application remains in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/782,226, US Patent 10/408,737, US Patent 10/401,277 and US Patent 10/190,965 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ivan Wong on 11/17/2020.
The application has been amended as follows: Cross-Reference to Related Applications Paragraph, [0001] has been amended as follows:
“ This application is a continuation of U.S. Patent Application serial number 17/005,159, filed 27-AUG-2020, which is a continuation of U.S. Patent Application serial (now US Patent 10/782,226), filed 15-JUL-2020, which is a continuation of U.S. Patent Application serial number 16/924,492, filed 09-JUL-2020 (now US Patent 10/794,817), which is a continuation of U.S. Patent Application serial number 16/835,603, filed 31-MAR-2020 (now US Patent 10/746,648), which is a continuation of U.S. Patent Application serial number 16/679,639, filed 11-NOV-2019 (now US Patent 10/641,700), which is a continuation of U.S. Patent Application serial number 16/599,704, filed 11- OCT-2019 (now US Patent 10/533,936), which is a continuation of U.S. Patent Application serial number 16/536,155, filed 08-AUG-2019 (now US 10/481,077), which is a continuation of U.S. Patent Application serial number 16/513,580, filed 16-JUL-2019 (now US Patent 10/436,700), which is a continuation of U.S. Patent Application serial number 16/443,140, filed 17-JUN-2019 (now US Patent 10/408,737), which is a continuation of U.S. Patent 16/419,254, filed 22-MAY-2019 (now US Patent 10/408,736), which is a continuation of U.S. Patent Application serial number 16/048,104, filed 27-JUL-2018 (now US Patent 10/401,277), which is a continuation of U.S. Patent Application serial number 15/657,553, filed 24-JUL-2017 (now US Patent 10/345,219), which is a continuation of U.S. Patent Application serial number 15/333,420, filed 25-OCT-2016 (now US Patent 9,746,413), which is a is a continuation of U.S. Patent Application serial number 14/607,918, filed 28-JAN-2015 (now US Patent 9,513,195), which is a continuation of U.S. Patent Application serial number 13/557,510, filed 25- JUL-2012 (now US Patent 9,103,754), and claims the benefit of U.S. Provisional Application serial number 61/513,785 filed on o1-AUG-2011, which are all incorporated in their entirety by this reference.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: he closest prior art, Gerhardt et al (US PGPub 2006/0128006), teaches a cell capture system (referred to as particulate site 10) for capturing cells in single-cell format (see [0012], [0048] and Figures 1A-E), comprising: an array (referred to as a defined pattern) defined on a broad face of a substrate (see [0014]), comprising: a plurality of parallel pores, comprising: a chamber (referred to as well 12), defined by a maximum width at an upstream end, configured to accept and hold a single cell (see [0048] and Figures 1 A-E); and a pore channel (referred to as narrow channel 14) coupled to the chamber at
a downstream end of the chamber, the pore channel defined by a pore channel width, smaller than the upstream width of the chamber, and configured to block egress of the single cell (see [0048]-[0054] and Figures 1 A-E). In addition, Gerhardt et al teaches a fluid introducing element for introducing a gradient of fluid across at least a portion of a population of captured cells (see claim 40). Gerhardt et al also teaches a header (which is being viewed as analogous to an inlet manifold) in which the particles flow (illustrated at the top of each device schematic) into each capture site.
In addition, Zhou et al (US PGPub 2011/0143964) also teaches a cell capture system comprising a plurality of parallel pores (which include chamber 220), each pore in the plurality of parallel pores linearly displaced from at least one other pore in the plurality of parallel pores and each pore in the plurality of parallel pores comprising a chamber (220) and a pore channel (222) fluidly coupled to the chamber, wherein each chamber (220) is physically coextensive with an adjacent chamber by a barrier (wherein 
However, neither Gerhardt et al nor Zhou et al teaches or fairly suggests a method wherein fluid from the inlet channel reaches the outlet channel only by way of the set of chambers and wherein each chamber of the set of chambers is individually optically accessible from a direction perpendicular to the broad surface of the substrate (as claimed in claim 1). Furthermore, neither Gerhardt et al nor Zhou et al teaches or fairly suggests a method wherein flow from the inlet channel is configured to the outlet channel only upon passing the set of chambers; capturing and partitioning the set of targets, by way of the set of chambers; and performing a set of processes at the substrate, wherein the set of processes comprises an imaging process configured for imaging contents of the set of chambers (as claimed in claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/Primary Examiner, Art Unit 1797